Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00538-CR

                                    Chris Cornell SMITH,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010CR4736
                      Honorable Philip A. Kazen, Jr., Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED.

        We ORDER the clerk of this court to immediately issue the mandate. See TEX. R. APP. P.
18.1(c).

       SIGNED September 17, 2014.


                                               _________________________________
                                               Luz Elena D. Chapa, Justice